Citation Nr: 1326976	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-30 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include arthritis of the left shoulder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to February 1959.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript is of record.  In a May 2013 decision, the Board dismissed the portion of the appeal as to the claim of service connection for arthritis of the lumbar spine as moot and remanded the remaining issue above for further development.  The case has since been returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

Specifically, the July 2013 supplemental statement of the case (SSOC) continued to deny the Veteran's claim, in part, based on review of his VA treatment records from the VA Medical Centers (VAMC) in Muskogee (June 1998 to July 2013), Little Rock (March 2010 to January 2013), and Oklahoma City (April 2004 to May 2006).

A review of the record indicates that a portion of these records (listed in the remand instructions below) is not associated with the claims file currently before the Board, either in paper or electronic format (Virtual VA or VBMS).

While the Board regrets additional delay in this case, these records should be associated with the claims file prior to the Board's adjudication of the issue on appeal, so there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should obtain copies of any outstanding treatment records (either electronically or in paper format) pertinent to the Veteran's claim, to include those records listed in the July 2013 supplemental statement of the case not associated with the claims file from the VAMC Muskogee (August 2011-July 2013) and VAMC Little Rock (March 2010-January 2013).

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


